Citation Nr: 1701240	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 to August 1994.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in St. Paul, Minnesota.  Jurisdiction over this claim is currently with the RO in Milwaukee, Wisconsin.  The August 2011 rating decision, in pertinent part, denied service connection for PTSD and an acquired psychiatric disorder, to include depression and anxiety.  Although the issue on appeal has been adjudicated by the RO as separate claims for PTSD and an acquired psychiatric disorder, given the nature of the Veteran's claim and the medical evidence of record, these issues have been consolidated into a single issue of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In September 2015, the Board remanded the matter back to the Agency of Original Jurisdiction (AOJ) for further development.  Unfortunately, for the reasons discussed below, the Board must once again remand the issue on appeal for additional development.

In June 2015, at a Board videoconference hearing, the Veteran and the Veteran's spouse presented testimony relevant to the appeal from the RO in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge in Washington, D.C.  A copy of the hearing transcript has been associated with the Veterans Benefits Management System (VBMS) electronic file.  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the AOJ.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran has advanced that an acquired psychiatric disorder developed as a result of being personally assaulted in service by fellow members of the U.S. Marine Corps in a "hazing" ritual.  The Veteran specifically asserts that when he was awarded the Naval Aircrew Insignia (Aircrew Badge) several service members taped the metal insignia pin known as "jump wings" to his chest and then took turns punching the metal pin into his skin, a total of 13 times, resulting in psychological trauma and an injured sternum.  See June 2015 Board hearing transcript at 3-5, 17-18. 

Military personnel records reflect that the Veteran was awarded the Aircrew Badge on December 3, 1991.  During the June 2015 Board hearing, the Veteran testified that he was unaware of any rituals associated with receiving the Aircrew Badge prior to the claimed hazing ritual that he asserts is a stressor.  Id. at 14-15.  The Veteran's representative clarified that it is "generally accepted common knowledge" that ceremonies similar to what the Veteran described take place in the Marine Corps; however, the Veteran believes that his experience was "particularly traumatic physically and psychologically."  Id. at 16.  The Veteran did not seek treatment for psychiatric disorder symptoms or a chest injury while in service.  The Veteran testified that shortly after the hazing ritual occurred he was transferred to Parris Island, South Carolina, to be a weapons instructor (purportedly in response or in retaliation to the hazing incident); however, the Veteran also testified that the transfer occurred in connection with a request that had been in place prior to the hazing ritual.  Id. at 7, 14.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016). The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Previously, the Board liberally interpreted the contentions presented on appeal and construed the Veteran's assertions to be (1) that he volunteered to participate in a pinning ritual when awarded the Aircrew Badge, (2) the pinning ritual he volunteered to undergo was traumatic or stressful, and (3) the report of physical trauma that, if occurred, raises a question as to whether the pinning ritual claimed to have occurred potentially involved serious bodily harm.  For these reasons, the Board determined that additional evidentiary development was warranted in determining whether the Veteran actually participated in the claimed pinning ritual, and whether the claimed event constitutes an in-service stressor sufficient to cause PTSD, including whether such pinning ritual potentially involved serious bodily harm.  38 U.S.C.A. § 5103A(g) (West 2014); 38 C.F.R. § 3.159(c) (2016).

On remand, the AOJ was directed to develop certain evidence to assist in determining whether the Veteran was subject to an in-service stressor sufficient to cause an acquired psychiatric disorder.  Once the development was completed, the AOJ was directed to make certain findings of fact.  Unfortunately, it does not appear that the additional development specified in the Board's September 2015 remand directives were complied with.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. 268, 271 (1998).

Additionally, in September 2016 the Veteran submitted published news and magazine articles that report a history of hazing rituals in the U.S. Marine Corps known as "blood winging" or "blood pinning."  In one of the articles, a senior U.S. Marine official referenced a widely broadcasted "Dateline" report on the blood pinning rituals that historically occurred in the U.S. Marine Corps, and condemned the "unauthorized rite-of-passage ceremonies" similar to the one the Veteran purportedly was involved in.  This article raises the prospect that the claimed acquired psychiatric disorder was the result of the Veteran's voluntary participation in an unauthorized ritual/ceremony, which participation constituted willful misconduct.  An injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a) (2016).  Accordingly, for the above reasons, remand is necessary for further development.
 
VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment records for the period from December 2012.  

Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record all VA treatment records pertaining to the treatment of the Veteran's mental health for the period starting from December 2012.

2.	The AOJ should take appropriate action to develop evidence to assist in determining whether the Veteran was subject to an in-service stressor sufficient to cause an acquired psychiatric disorder.  Such development should be focused on the likelihood that (1) the Veteran underwent the "blood pinning" ritual when receiving the Aircrew Badge, including whether such hazing ritual has been abolished by the Department of Defense, and, if so, how and why one would still participate in such event; 
(2) whether such event, if it occurred, was stressful, considering factors as the voluntary nature of the event and how widespread was knowledge and participation; 
(3) whether such event involved a risk of serious bodily harm, including as in this case where there are no residual findings such as scarring or a broken sternum; and 
(4) whether such hazing rituals/ceremonies had been prohibited by the Department of Defense.

The AOJ should consult any available Department of Defense informational resources, any widely known informational or media outlets, or any other sources deemed appropriate to develop evidence about the "blood winging" or "blood pinning" rituals performed upon the bestowment of the Aircrew Badge on Marine Corps service members for the period including December 3, 1991.  Evidence addressing any of the following questions and subjects will be helpful in assisting the Veteran substantiate the claim for service connection for an acquired psychiatric disorder:

a)  Any known Aircrew Badge presentation traditions, ceremonies, or rituals that were commonplace in the Marine Corps in 1991, to include any traditions, ceremonies, or rituals that may be considered as hazing or initiation rites, whether or not officially recognized by the military. 

b)  How common was "blood winging" or "blood pinning" in 1991, whether or not officially recognized by the military? 

c)  How widely known were such hazing rituals by service personnel in December 1991, whether or not officially recognized by the military?  

d)  Was participation in such hazing rituals in 1991 generally compulsory or voluntary? 

e)  What were the official Department of Defense policies in place against these hazing rituals in December 1991?  

f)  Have any official, investigative, or similar reports been issued on such hazing rituals, whether by the Department of Defense, U.S. Marine Corps or elsewhere?

g)  If policies against these hazing rituals were in place in December 1991, were unofficial Aircrew Badge presentation ceremonies/rituals performed against Department of Defense official policies?

All resources relied upon to answer the above questions should be associated with the record or cited to allow for review.

4.	Research the "Dateline" report on "blood winging" or "blood pinning" referenced by the senior Marine official in the article submitted by the Veteran in answering the questions above.  Any transcript of the "Dateline" report should be associated with the record or cited to allow for review.

5.  When the development above has been completed, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  The AOJ should include findings of fact addressing the following: 

a)  Whether the Veteran in-fact participated in an Aircrew Badge "blood pinning" ritual as claimed in December 1991.  Relevant considerations to this finding include how widespread the practice was at that time.

b)  Whether the Veteran was aware of widespread participation in the Aircrew Badge pinning ritual.  Relevant considerations include whether other members of the Veteran's unit had undergone such ritual, how widespread the practice was at that time, and how widely the practice was discussed in news reports available to the general public.

c)  Whether the particular Aircrew Badge pinning ritual was voluntary or involuntary, and whether factors such as pride or honor encouraged participation. 

d)  Whether there is any corroboration of the claimed event in December 1991.  Relevant considerations include whether there is any evidence of scarring of the left chest, residuals of a broken sternum as claimed by the Veteran, or corroborative statements from other service members.

e)  Whether the particular Aircrew Badge pinning ritual was a practice that was prohibited by the Department of Defense, and if not, what was the agency's official policy regarding the practice.
 
If the benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals







